 



Exhibit 10.1

 

THIRD AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This THIRD TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made as of
August 26, 2013, by and among Broadcast International, Inc., a Utah corporation
(“Parent”), Alta Acquisition Corporation, a Nevada corporation (“Merger Sub”)
and AllDigital Holdings, Inc., a Nevada corporation (the “Company”) with respect
to the Agreement and Plan of Merger dated January 6, 2013 among Parent, Merger
Sub and the Company (including all amendments, the “Merger Agreement”), as
previously amended by the First Amendment to Agreement and Plan of Merger dated
April 10, 2013 (the “First Amendment”) and the Second Amendment to Agreement and
Plan of Merger dated June 27, 2013 (the “Second Amendment”).

 

W I T N E S S E T H:

 

WHEREAS, the parties to the Merger Agreement desire to exclude certain
convertible notes from the calculation of the exchange ratio in the Merger, add
or alter certain conditions to closing and eliminate a discretionary termination
right, all as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration set forth herein and in the Merger
Agreement, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, Parent, Merger Sub and the
Company hereby agree as follows:

 

1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them under the Merger Agreement.

 

2.Amendments to Merger Agreement.

 

a.Add Definition of Combined Convertible Notes. The following definition shall
be added to Exhibit A:

 

“Combined Convertible Notes” shall mean Convertible Promissory Notes issued by
the Company, and countersigned by Parent, that are convertible (i) into Company
Common Stock if the Merger does not close by November 30, 2013 or this Agreement
is terminated, and (ii) into Parent Common Stock if the Merger closes by
November 30, 2013.

 

b.Amendment to Definitions of Parent and Company Fully Diluted Common Stock. The
definition of “Parent Fully Diluted Common Stock” and the definition of “Company
Fully Diluted Common Stock” shall be amended and restated as follows:

 

“Parent Fully Diluted Common Stock” means a number of shares equal to the sum of
(a) the issued and outstanding shares of Parent Common Stock as of the
applicable date, and (ii) the number of shares of Parent Common Stock that are
issuable upon the exercise, conversion or exchange of any Parent Options, Parent
Warrants (except, subject to Section 8.3(c), for the Excepted Warrants) and
other rights or securities of any kind exercisable for, convertible into or
exchangeable for Parent Common Stock (whether or not such rights or securities
are vested, conditioned, contingent or otherwise limited as to exercisability in
any way). For purposes of clarity, the Parent Fully Diluted Common Stock shall
not include the Per Share Merger Consideration, the Combined Convertible Notes
or any shares of Parent Common Stock issuable upon conversion of the Combined
Convertible Notes.

 

 

 

 

“Company Fully Diluted Common Stock” means a number of shares equal to the sum
of (a) the issued and outstanding shares of Company Common Stock as of the
applicable date, and (ii) the number of shares of Company Common Stock that are
issuable upon the exercise, conversion or exchange of any Company Options,
Company Warrants and other rights or securities of any kind exercisable for,
convertible into or exchangeable for Company Common Stock (whether or not such
rights or securities are vested, conditioned, contingent or otherwise limited as
to exercisability in any way) other than the shares of Company Common Stock
issuable upon the exercise of Fully Offset Options. Notwithstanding the
foregoing, Company Fully Diluted Common Stock shall not include the Combined
Convertible Notes or any shares of Company Common Stock issuable upon conversion
of the Combined Convertible Notes.

 

c.Amendment of Committed Capital Requirement. Section 7.20 to the Merger
Agreement, which was added by the Second Amendment, is hereby amended and
restated as follows:

 

7.20 Capital Commitment. There shall be in place valid, binding and irrevocable
subscription agreements or other commitments with respect to the purchase from
Parent immediately following Closing of an amount of Parent Common Stock equal
to no less than the amount, if any, by which $1.5 million exceeds the principal
amount of the Combined Convertible Notes (and no more than $3.5 million) on
terms and conditions approved in writing by the Company in its discretion with
investors approved by the Company in writing on a subscription-by-subscription
basis. No counterparty to any such subscription agreement or commitment shall be
in default or shall have asserted that Parent is in default or that any
conditions to the counterparty’s obligation to close such financing is not
satisfied or will not be satisfied upon the Closing.

 

d.Additional Condition to Closing. A new Section 7.21 is hereby added to the
Merger Agreement, which shall read as follows:

 

7.21 Resolution of IP Ownership Issue. No one but Parent shall have any
ownership interest in any Intellectual Property or Intellectual Property Rights
at any time owned or supplied by Parent, as determined by the Company in its
reasonable discretion.

 

e.Elimination of Three-Day Discretionary Termination Right. Second 8.1(l), which
was added to the Merger Agreement by the First Amendment, is hereby deleted.

 

3.No Other Changes. As amended by this Amendment, the Merger Agreement remains
in full force and effect and is hereby ratified and confirmed by Parent, Merger
Sub and the Company.

 

4.Misc. Terms. This Amendment shall be governed by the general terms and
provisions set forth in Section 9 of the Merger Agreement.

 

[intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this THIRD AMENDMENT TO
AGREEMENT AND PLAN OF MERGER to be duly executed by their respective authorized
officers as of the day and year first above written.

 

  BROADCAST INTERNATIONAL, INC.       By: /s/ James E. Solomon   Name: James E.
Solomon   Title: CFO

 

  ALTA ACQUISITIONS CORPORATION       By: /s/ James E. Solomon   Name: James E.
Solomon   Title: CFO

 

  ALLDIGITAL HOLDINGS, INC.       By: /s/ Paul Summers   Name: Paul Summers  
Title: CEO

 

[Signature Page to Third Amendment to Agreement and Plan of Merger]

 



 

 

